Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 19-28, as well as the Species of “a hydrocarbon-bearing formation” injection site and “calcium nitrate” in the reply filed on 17 December 2021 is acknowledged.
Claims 3, 4, 11-18, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Objections
Applicant should note that claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive.  MPEP 608.01(m) Form of Claims.  In this case, independent claim 23 is clearly less restrictive than the preceding independent claims (especially independent claim 1), and thus claims will be reordered prior to allowance.  In the future, Applicant should take care to present claims arranged in the proper order by scope.
Claims 1-3 and 5-10 are objected to because of the following informalities:  
In independent claim 1, line 5, “wherein the concentration of nitrate in the NRB” should recite “wherein the concentration of nitrate in the NRB composition” (correcting the typo; because the nitrate is part of the NRB composition as in claim 1, not the NRB).
In claim 6, “in the NRB” should recite “in the NRB composition” (correcting the typo; because the nitrate is part of the NRB composition as in claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sodium nitrate, potassium nitrate, or calcium nitrate, does not reasonably provide Enablement for silver nitrate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 7 recites “wherein the nitrate is sodium nitrate, potassium nitrate, silver nitrate, or calcium nitrate.” 
However, as in the parent Application 16/029,963, in the Office Action mailed 9 July 2019 (p.6, at 11.), Applicant previously disclosed “Silver nitrate (AgNO3) suffers from even more pronounced solubility issues and has strong antimicrobial properties that further complicate usage as a nitrate source for NRB. Tested at a concentration of just 0.1% active nitrate, silver nitrate killed all of the NRB in under a week” ([0031]). 
While there is an understanding that disclosures do not need to specifically provide working examples of every potential embodiment, in this case, it appears Applicant has previously disclosed that there was no working embodiment for silver nitrate for NRB.  For example, 0.1% active nitrate for the tested silver nitrate is far below the disclosed 0.5-50% active nitrate for use.  Furthermore, Applicant has not disclosed any new information with the current disclosure to change the underlying enablement deficiency for silver nitrate as previously disclosed.  Accordingly, the Specification did not and still does not reasonably provide Enablement for silver nitrate.  
 or calcium nitrate” (removing “silver nitrate”).  Applicant may alternatively provide new data clearly demonstrating the workability of silver nitrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Conway (9,096,449).
Regarding independent claim 23, Conway discloses A process (abstract “treating fluids with select facultative organisms and/or nutrients” and e.g., Col. 5, line 61-Col. 6, line 5 “The method utilizes halophilic (salt-loving) facultative anaerobic species for the removal of COD in brine formation water stored in "frac pits" to starve out existing SRB […] the composition containing species utilizes the nitrate present in a nutrient composition to respirate” = NRB) comprising: 
injecting a nitrate reducing bacteria (NRB) composition (Col. 2, line 65-Col. 3, line 1 “the microorganisms and/or nutrients can be introduced into the water at any point--the pit, holding tanks, pipeline, or in-ground pond (pre- or post-fracturing)”) into a hydrocarbon-bearing formation (i.e., “pre- or post-fracturing” = introduced into a fracturing fluid that is then injected into a formation for fracturing) or oil/gas water system (i.e., “the pit, holding tanks, pipeline, or in-ground pond”), the NRB composition including Halomonas sp. (Col. 3, lines 43-46 “The facultative organisms may include […] Halomonas sp.”).
Regarding claim 24, Conway discloses an Example 2 wherein “the composition is a liquid balanced media formulation providing and promoting the absorption of carbohydrates, casamino acids and blended inorganic materials for optimum nutrient cycling of facultative anaerobic bacteria used in downhole well and other applications” (Col. 6, line 64-Col. 7, line 2).  Accordingly, Conway discloses prior to the step of injecting the NRB composition: 
growing the NRB in a nitrate reducing bacteria media to form a NRB culture.
Regarding claim 26, Conway discloses combining the NRB culture with an aqueous medium to form a fracturing fluid (Col. 4, lines 51-53 “facultative organisms are added to a frac fluid at a concentration between 100 ppm and 2,000 ppm”).
Regarding independent claim 19, Conway discloses A process (abstract “treating fluids with select facultative organisms and/or nutrients” and e.g., Col. 5, line 61-Col. 6, line 5 “The method utilizes halophilic (salt-loving) facultative anaerobic species for the removal of COD in brine formation water stored in "frac pits" to starve out existing SRB […] the composition containing species utilizes the nitrate present in a nutrient composition to respirate” = NRB) comprising: 
forming a fracturing fluid including: 
growing nitrate reducing bacteria (NRB) in a nitrate reducing bacteria media to form a NRB culture (e.g., Col. 6, line 64-Col. 7, line 2 “the composition is a liquid balanced media formulation providing and promoting the absorption of carbohydrates, casamino acids and blended inorganic materials for optimum nutrient cycling of facultative anaerobic bacteria used in downhole well and other applications”), the NRB being Halomonas sp. (Col. 3, lines 43-46 “The facultative organisms may include […] Halomonas sp.”); and 
combining the NRB culture with an aqueous medium to form the fracturing fluid (Col. 4, lines 51-53 “facultative organisms are added to a frac fluid at a concentration between 100 ppm and 2,000 ppm” and Col. 2, line 65-Col. 3, line 1 “the microorganisms and/or nutrients can be introduced into the water at any point--the pit, holding tanks, pipeline, or in-ground pond (pre- or post-fracturing)”); 
injecting the fracturing fluid into a hydrocarbon bearing formation (i.e., “pre- or post-fracturing” = introduced into a fracturing fluid that is then injected into a formation for fracturing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as obvious over Conway as in claim 24.
Regarding claim 25, as in claim 24, Conway discloses an Example 2 wherein “the composition is a liquid balanced media formulation providing and promoting the absorption of carbohydrates, casamino acids and blended inorganic materials for optimum nutrient cycling of facultative anaerobic bacteria used in downhole well and other applications” (Col. 6, line 64-Col. 7, line 2), and further that the composition comprises “1.24% Nitrate” (Col. 7, line 10) in the form of “Potassium Nitrate” (Col. 7, lines 19-20).
However, Conway fails to specifically describe if the facultative anaerobic bacteria is grown as a culture first, that is then combined with a nitrate solution to form the composition. 
Nevertheless, nutrients must be added at regular intervals for any culture composition because of bacterial consumption.  Accordingly, it appears this would be a necessary step of culturing the composition (e.g., the culture is formed initially with nutrients including potassium nitrate, and then at a later time additional nutrient solution including additional potassium nitrate, are added), and thus Conway would anticipate “after forming the NRB culture, combining the NRB culture with a nitrate solution to form the NRB composition.”
per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conway to include “after forming the NRB culture, combining the NRB culture with a nitrate solution to form the NRB composition,” in order to add the requisite potassium nitrate and other nutrients to the facultative anaerobic bacteria composition for treating the pre-fracturing water and the formation to inhibit SRB and thus reduce sulfides.

Claims 1, 2, 5, and 7-10 are rejected under 35 U.S.C. 103 as obvious over Conway.
Regarding independent claim 1, Conway discloses A process (abstract “treating fluids with select facultative organisms and/or nutrients” and e.g., Col. 5, line 61-Col. 6, line 5 “The method utilizes halophilic (salt-loving) facultative anaerobic species for the removal of COD in brine formation water stored in "frac pits" to starve out existing SRB […] the composition containing species utilizes the nitrate present in a nutrient composition to respirate” = NRB) comprising: 
growing nitrate reducing bacteria (NRB) in a nitrate reducing bacteria media to form a NRB culture (e.g., Col. 6, line 64-Col. 7, line 2 “the composition is a liquid balanced media formulation providing and promoting the absorption of carbohydrates, casamino acids and blended inorganic materials for optimum nutrient cycling of facultative anaerobic bacteria used in downhole well and other applications”), the NRB being Halomonas sp. (Col. 3, lines 43-46 “The facultative organisms may include […] Halomonas sp.”); 
forming a NRB composition (Col. 4, lines 51-53 “facultative organisms are added to a frac fluid”), wherein the concentration of nitrate in the NRB is between 0.5% and 50% active nitrate (e.g., Col. 7, line 10 “1.24% Nitrate”); and 
injecting the NRB composition into an oil/gas water system or a hydrocarbon-bearing formation (Col. 2, line 65-Col. 3, line 1 “the microorganisms and/or nutrients can be introduced into the water at any point--the pit, holding tanks, pipeline, or in-ground pond (pre- or post-fracturing)” = introduced into a fracturing fluid that is then injected into a formation for fracturing).
Regarding combining the NRB culture with nitrate solution, Conway discloses an Example 2 wherein “the composition is a liquid balanced media formulation providing and promoting the absorption 
However, Conway fails to specifically describe if the facultative anaerobic bacteria is grown as a culture first, that is then combined with a nitrate solution to form the composition. 
Nevertheless, nutrients must be added at regular intervals for any culture composition because of bacterial consumption.  Accordingly, it appears this would be a necessary step of culturing the composition (e.g., the culture is formed initially with nutrients including potassium nitrate, and then at a later time additional nutrient solution including additional potassium nitrate, are added).
Accordingly, even if it is somehow found that Conway fails to anticipate this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conway to include:
“combining the NRB culture with a concentrated nitrate solution to form a NRB composition,” in order to add the requisite potassium nitrate and other nutrients to the facultative anaerobic bacteria composition for treating the pre-fracturing water and the formation to inhibit SRB and thus reduce sulfides.
Regarding the 0.5-50% active nitrate, as above, Conway discloses the composition comprises “1.24% Nitrate” (Col. 7, line 10) in the form of “Potassium Nitrate” (Col. 7, lines 19-20), which appears to anticipate “wherein the concentration of nitrate in the NRB is between 0.5% and 50% active nitrate.” 
Furthermore, although silent to the entire concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conway to include “wherein the concentration of nitrate in the NRB is between 0.5% and 50% active nitrate,” in order to provide suitable amounts of nitrate for the facultative anaerobic bacteria “in a nutrient composition to respirate.”  Applicant may note that, after KSR
Regarding claim 2, Conway discloses wherein the formation further comprises a fracturing fluid or a produced water (e.g., Col. 1, lines 27-40 “For example, the development of tight gas resources commonly involves hydraulic fracture stimulation with large volumes of water-based fluids. The fluids that flow back to the surface ("frac water", flowback water, flowback fluids) commonly contain contaminants such as frac fluid chemicals/additives (i.e., polymers, surfactants, friction reducers, non-emulsifiers, permeability modifiers, scale inhibitors, biocides, dissolved salts, etc.), residual hydrocarbons and organics, various ions, dissolved organics (gasoline/diesel-range organics, methanol, glycols, residues), dissolved and suspended solids (sand, silt, iron sulfide) and undesirable bacteria that must be decreased or removed so the water can be recycled/reused in further field development, or disposed”).
Regarding claims 5 and 9, Conway discloses “The nutrients may include, but are not limited to, carbon compounds such as carbohydrates, fatty acids, and proteins; nitrogen compounds such as ammonia/ammonium, nitrate, nitrite, urea; sulfur compounds such as sulfates, sulfides, thiosulfates and sulfoxides; phosphates and micronutrients such as magnesium, iron, copper, zinc, cobalt, molybdenum and/or boron. It should be understood that any nutrient may be utilized in the treatment of fluid as described herein, alone or in combination, with another nutrient(s) and/or organism(s)” (Col. 3, line 64-Col. 4, line 5) and “anything that inhibits SRB, such as a metabolic inhibitor (molybdate), or increases the redox potential (nitrate), may be used” (Col. 5, lines 2-4).  Accordingly, Conway discloses:
(claim 5) injecting a molybdate or molybdate salt into the oil/gas water system or the formation; and/or
(claim 9) wherein the step of forming an NRB composition further comprises: adding molybdate or a molybdate salt to the NRB composition.
Regarding claim 7, Conway discloses wherein the nitrate is sodium nitrate, potassium nitrate, silver nitrate, or calcium nitrate (Col. 7, lines 19-20 “Potassium Nitrate”).  Applicant may also see the reference to Wilson below regarding the elected “calcium nitrate” embodiment.
Regarding claims 8 and 10, Conway discloses “The facultative organisms may include […] Halomonas sp. […] It should also be understood that any facultative organism may be utilized in the treatment of fluid, alone
(claim 8) wherein the only NRB present in the NRB composition is Halomonas sp.; and/or
(claim 10) wherein the only NRB injected into the oil/gas water system or the hydrocarbon-bearing formation is Halomonas sp.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Conway as in claim 1, and further as evidenced by Wilson (2019/0002753)
Regarding claim 6, Conway discloses an Example 2 wherein the composition comprises “1.24% Nitrate” (Col. 7, line 10) in the form of “Potassium Nitrate” (Col. 7, lines 19-20).
Although silent to the entire concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conway to include “wherein the concentration of nitrate in the NRB is about 30% active nitrate,” in order to provide suitable amounts of nitrate for the facultative anaerobic bacteria “in a nutrient composition to respirate.”  
For example, the reference to Wilson provides evidence that concentrations of active nitrate higher than Conway’s 1.24% are also compatible with Halomonas sp., stating “Exemplary cation sources include […] calcium nitrate, […] beryllium nitrate, […] strontium nitrate, […] manganese nitrate, […] iron nitrate, […] cobalt nitrate, […] copper nitrate, […] nickel nitrate, […] zinc nitrate […]  In an embodiment, the cation source is present in an amount effective to provide about 2 mM to about 2.5 M” ([0019]), used with “Halomonas” ([0013]).  For calcium nitrate by way of example,
            
                
                    
                        2.5
                         
                        m
                        o
                        l
                         
                        
                            
                                C
                                a
                                N
                                O
                            
                            
                                3
                            
                        
                    
                    
                        l
                        i
                        t
                        e
                        r
                         
                        f
                        l
                        u
                        i
                        d
                    
                
                ×
                
                    
                        62.0049
                         
                        g
                         
                        
                            
                                N
                                O
                            
                            
                                3
                            
                        
                    
                    
                        m
                        o
                        l
                         
                        
                            
                                C
                                a
                                N
                                O
                            
                            
                                3
                            
                        
                    
                
                ×
                
                    
                        l
                        i
                        t
                        e
                        r
                    
                    
                        1000
                         
                        m
                        l
                         
                        f
                        l
                        u
                        i
                        d
                    
                
                =
                ~
                0.16
                 
                g
                 
                
                    
                        N
                        O
                    
                    
                        3
                    
                
                 
                /
                 
                m
                l
                 
                f
                l
                u
                i
                d
            
         = ~16 w/v%.

Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over Conway as in claim 19, and further in view of Durham (2012/0067566).
Regarding claims 20-22, Conway discloses “the microorganisms and/or nutrients can be introduced into the water at any point--the pit, holding tanks, pipeline, or in-ground pond (pre- or post-fracturing)” = introduced into a fracturing fluid that is then injected into a formation for fracturing (Col. 2, line 65-Col. 3, line 1) and “The fluids that flow back to the surface ("frac water", flowback water, flowback fluids) commonly contain contaminants such as frac fluid chemicals/additives (i.e., polymers, surfactants, 
However, Conway does not appear to actually specify what frac fluid chemicals are used for Conway’s own fracturing fluid.
Nevertheless, polyacrylate/polyacrylamide and slickwater are rather well-known and ordinary in the art.  For example, Durham teaches “A slick water fracturing fluid including a brine, an inorganic nitrate, a nitrogen reducing bacteria, a scale inhibitor selected from the group consisting of a polyacrylate polymer, a polyacrylate copolymer, a polyacrylate terpolymer, and mixtures thereof, and a friction reducer, wherein the friction reducer is a polyacrylamide” (abstract) wherein “Fracturing fluids that contain friction reducers to allow higher flow rates are most often termed "slick water" fracturing fluids” ([0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conway to include slickwater fracturing with polyacrylate/polyacrylamide, in order to “allow higher flow rates” for fracturing with Conway’s facultative anaerobic bacteria composition (thereby including:
(claim 20) wherein forming the fracturing fluid further comprises adding one or more polyacrylate polymers, copolymers, or terpolymers; and/or
(claim 21) wherein the fracturing fluid is a slickwater fracturing fluid; and/or
(claim 22) wherein the process of forming the fracturing fluid further comprises adding one or more latex polymers or copolymers of polyacrylamides).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Gehring (6,689,403) teaches “nitrate-reducing microorganisms of the following genera: staphylococcus, micrococcus, halomonas and paracoccus” (1:54-56).  However, this reference is concerned with use for processing food products, which experience substantially different conditions than wellbore/oilfield treatments.
The reference to Durham (2012/0067566) also teaches using nitrates and nitrogen reducing bacteria for fracturing (abstract), wherein “NRB include any type of microorganism capable of Campylobacter sp. Nitrobacter sp., Thiobacillus sp., Nitrosomonas sp., Thiomicrospira sp., Sulfurospirillum sp., Thauera sp., Paracoccus sp., Pseudomonas sp., Rhodobacter sp., or Specific examples include, but are not limited to, Nitrobacter vulgaris, Nitrosomonas europea, Pseudomonas stutzeri, Pseudomonas aeruginosa, Paracoccus denitrificans, Sulfurospirillum deleyianum, and Rhodobacter sphaeroides” ([0021]).  However, it would not have been obvious to modify Durham to alternatively select Halomonas sp. absent some specific teaching that Halomonas sp. would be suitable for this same purpose under the same conditions.
The reference to McDaniel (2014/0315765) discloses treating a formation with a microorganism (abstract) such as “Halomonas alkaliantarctica, Halomonas eurihalina, Halomonas maura, Halomonas salaria” ([0077]) in fracturing ([0084]).  However, this reference fails to grow these Halomonas sp. in a NRB media to form a NRB culture composition.  Nevertheless, this reference would also broadly anticipate claim 23.
The reference to Wilson (2019/0002753) discloses using a treatment fluid with a cation source and a carbonate producing agent (abstract) in fracturing ([0010]) wherein the cation source is calcium nitrate ([0019]) and the carbonate producing agent can be a microbe ([0012]) such as Halomonas eurihalina ([0013]).  However, this reference fails to grow the H. eurihalina in a NRB media to form a NRB culture composition.  Nevertheless, this reference would also broadly anticipate claim 23.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674